Treat, J. delivered the following dissenting opinion: This cause was heard in the Court below on the hill and answer. In such case, the answer is to he considered as true. Johnson, then, was a mere surety to the note. The note was a joint, and not a joint and several contract. It is well settled, where one of several joint contractors dies, that his personal representatives are at law discharged, and the surviving joint contractors are alone sueable at law. 1 Chitty’s Pl. 57; 5 Bac. Abr. 164. The administrators of Johnson are therefore fully exonerated at law. The only question is, can they be held responsible in Equity? As a general rule, the estate of the deceased joint contractor may be charged in Equity. To this general rule, the case of a surety is an exception. The doctrine of Equity is, where a surety, or the representative of a surety, is discharged at law, that it will never revive the liability, and enforce the contract. This doctrine was established at an early day, and has been inflexibly adhered to and maintained, both in England and in this country. The following authorities fully assert the truth of this proposition. Rawston v. Parr, 3 Russ. 424, 539; Weaver v. Sheyork, 6 Serg. & Rawle, 262; Harrison v. Field, 2 Wash. 136; Chandler v. Hill, 2 Hen. & Mun. 124; 1 Story’s Eq. Jur. 176 to 178; 2 Williams on Executors, 1242. No conflicting decisions were read on the argument, and I am not aware that any can he found. Upon authority, therefore, it would seem to be conclusive, that the administrators of Johnson ought not to he held responsible. I admit that Courts of Equity have manifested a strong disposition, where the facts of the case would seem to authorize it, to consider the contract joint and several, for the purpose of charging the estate of the deceased party. For the same purpose, they have, in some cases, inferred from the nature of the contract, either that the deceased contractor was not strictly a surety, or that he participated in the consideration. This case, however, authorizes no sqch inference or intendment. The facts that the note was joint, that Johnson was a mere surety, that he did not in any manner participate in the consideration, are beyond all controversy. These are the express allegations of the answer. The truth of the answer not being in issue, they are to be considered as absolutely true. These are fixed and undeniable facts. The complainant cannot controvert them. How, then, can the Court intend any thing against them? In the face of these express allegations, it will not suffice to say that, inasmuch as the law required the School Commissioner to take joint and several notes, this was intended to be such an obligation, and must be so regarded. It might, with more propriety, be inferred that Johnson refused to sign a joint and several note, and therefore a joint one was taken. In order to protect the school fund, it would be better to say, that the School Commissioner shall be held responsible for the loss, on the ground that he has been guilty of a dereliction of duty, in not insisting on a joint and several note. In my opinion, the decree of. the Circuit Court ought to be reversed, and the bill dismissed. Decree affirmed.